DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Baranski, USPGPub. No. 2011/0233182.
Regarding claims 31 and 45, Baranski teaches a vehicle window comprising a double-ply glass laminate (¶ [0060]) (i.e., an outer and inner glass sheet having substantially the same shape), an intermediate layer having a heat-generating layer comprising at least two busbars (¶[0022]), a plurality of wires connecting the first and second busbars (¶ [0041], [0070], Fig. 6 and 7), a sheet-like structure for supporting the wires (¶ [0038], [0065]), and an adhesive layer adjoining the heat-generating layer (¶ [0025], [0063]). Baranski teaches that the adhesive layer may have a thickness of 10-100 microns (¶ [0064]). 
The teachings of Baranski differ from the present invention in that Baranski does not explicitly teach that the distance from the center of the heating wire to a surface of the outer glass sheet is different from the distance from the center of the heating wire to a surface of the inner glass sheet. It would, however, have been obvious to one of ordinary skill in the art that the distance from the center of the heating wire to a surface of the outer glass sheet would likely be different from the distance from the center of the heating wire to a surface of the inner glass sheet because Baranski teaches only a single substrate and adhesive layer in the wire-containing interlayer, which would necessarily be interposed between the heating wires and one of the glass layers but not the other. One of ordinary skill 

Regarding claim 32, the teachings of Baranski differ from the present invention in that Baranski does not teach any relative thickness for the inner or outer glass sheet (i.e. does not teach that the thickness of the outer sheet is different from that of the inner sheet). It would, however, have been obvious to one of ordinary skill in the art to select an appropriate thickness of the inner and outer sheet based on the desired thickness, mechanical characteristics, and intended use of the product. Additionally, as Baranski does not teach that the inner and outer glass sheets should have the same thickness, one of ordinary skill in the art would have had no reason to make the thicknesses the same, and so would likely select a design featuring different thicknesses as a matter of routine design choice. 

Regarding claim 33, the teachings of Baranski differ from the present invention in that although Baranski teaches that the heating wires may be on the surface of a glass sheet and that the product may feature two glass sheets, Baranski does not specifically teach whether the heating wires should be applied to the inner or outer glass sheet. It would, however, have been obvious to one of ordinary skill in the art to apply the heating wires to the inner glass sheet because doing so would be one of only two possible options (i.e., the inner or outer glass sheet). 

Regarding claim 34, the teachings of Baranski differ from the present invention in that although Baranski teaches an adhesive layer between the heating wires and a glass substrate, and teaches that two glass substrates may be used, Baranaski does not explicitly teach two adhesive layers, one on each side of the wires. It would, however, have been obvious to one of ordinary skill in the art to use two adhesive layers when electing to make the product with two glass layers, so doing so would improve adhesion within the product and because one of ordinary skill in the art would have understood that when adding a second glass layer it would be advantageous to apply a second adhesive layer for the same reasons that it is advantageous to use a single adhesive layer when selecting a single glass layer.    Additionally, one of ordinary skill in the art would have understood the need to select an appropriate thickness for each adhesive layer based on the specific adhesives being used and desired characteristics of the final product. 

Regarding claim 35, Baranski teaches a blackening treatment (¶ [0038]). The teachings of Baranski differ from the present invention in that Baranski does not teach an orientation for the heating interlayer when two glass panes are used (i.e. does not teach that the substrate is on the inner glass side and the wires are on the outer glass side). It would, however, have been obvious to one of ordinary skill in the art to arrange the product such that the substrate is on the inner glass side and the wires are on the outer glass side because doing so constitutes one of only two possible configurations for making the product when two glass layers are used. 

Regarding claims 36 and 37, the teachings of Baranski differ from the present invention in that Baranski does not teach any specific distance from the center of the heating wires to the inner surface of the outer glass sheet or to the outside surface of the inner glass sheet. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate dimension for the inner glass sheet, 

Regarding claim 38, Baranski teaches the use of silver (¶ [0005], [0039]). 

Regarding claim 39, Baranski does not teach any specific shape for the cross-section of the heating wires. The claimed shapes, however, would have been obvious to one of ordinary skill in the art because the shapes listed in claim 39 constitute virtually every shape that a wire cross-section might take. Additionally, arbitrary recitations of shape cannot distinguish the claimed invention from that of the prior art when the differences would otherwise have been obvious. 

Regarding claim 40, the claim does not appear to impart any specific structural characteristics, and as such cannot distinguish the claimed invention. As there is no apparent reason why the heating wires of Baranski could not be formed integrally, claim 40 cannot distinguish the claimed invention from that of Baranski. 

Regarding claim 41, Baranski teaches that the heating wires may be printed (¶ [0039]). 

Regarding claim 44, Baransky teaches the manufacture of the product as described above. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Baranski, as applied above, in view of Moran, USPGPub. No. 2002/0061395.
Regarding claim 42, the teachings of Baranski differ from the present invention in that Baranski does not teach any specific material for making the adhesive layer. Moran, however, teaches that adhesive layers for such glass laminates may be made from PVB with an adhesion control additive (Abstract, ¶ [0021]-[0023]). It would have been obvious to one of ordinary skill in the art to use PVB with an adhesion control additive as the adhesive of Baranski, as Moran explicitly teaches such an adhesive to be appropriate for use in vehicle windows. 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Baranski, as applied above, in view of Amano, WO 2010/146107A1. 
Regarding claim 43, the teachings of Baranski differ from the present invention in that Baranski does not teach the presence of an IR absorbing layer. Amano, however, teaches the inclusion of an IR absorbing layer in such vehicle windows so as to prevent heat buildup in a vehicle (Abstract, [0002]-[0005]). It would have been obvious to one of ordinary skill in the art to provide the product of Baranski with an IR absorbing layer, as doing so would help prevent heat buildup inside the vehicle. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785